 



EXHIBIT 10.33
DIRECTOR FEE SUMMARY
Set forth below is a summary of the current director fee arrangements for
non-employee directors serving on the Boards of Directors of Mercantile Bank
Corporation (“Mercantile”) and its wholly owned subsidiary, Mercantile Bank of
Michigan (“Bank”).
For 2007, non-employee directors of the Bank are paid an annual retainer of
$12,000, and a fee of $700 for each meeting of the Board of Directors of the
Bank that they attend. In addition, non-employee directors are paid a meeting
fee of $700 for each meeting of the Audit Committee, $600 for each meeting of
the Compensation Committee and Nominating Committee, and $400 for each meeting
of other committees of the Board of Directors of the Bank that they attend.
Non-employee directors are also paid fees of the same amount for meetings of
Mercantile’s Board of Directors and its committees, when for Board meetings
there is not also a meeting of the Board of Directors of the Bank on the same
day, and for committee meetings when there is not also a meeting of a committee
of the Board of Directors of the Bank having the same name or function on the
same day. For meetings that are held by telephone or other remote communications
equipment, the meeting fees are half the amount described above. Annual retainer
fees are also paid to the Chairmen of three of the committees of Mercantile’s
Board of Directors. The annual retainer is, for the Chairman of the Audit
Committee — $6,000, for the Chairman of the Compensation Committee — $4,000, and
for the Chairman of the Nominating Committee — $4,000.
The same persons currently serve on the Boards of Directors of Mercantile and
the Bank. Under the Bank’s deferred compensation plan for non-employee
directors, directors may elect to defer the receipt of the annual retainer and
meeting fees until they are no longer serving on the Board. Directors are
eligible to receive stock-based awards under the Stock Incentive Plan of 2006.

 